

114 SRES 213 IS: Recognizing the importance of the United States-Republic of Korea relationship to safeguarding peace security and prosperity on the Korean Peninsula, in the Indo-Pacific region, and beyond, and welcoming the visit of President Moon Jae-in to the United States.
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 213IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Menendez (for himself, Mr. Risch, Mr. Markey, and Mr. Romney) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing the importance of the United States-Republic of Korea relationship to safeguarding peace security and prosperity on the Korean Peninsula, in the Indo-Pacific region, and beyond, and welcoming the visit of President Moon Jae-in to the United States.Whereas the United States-Republic of Korea alliance is the linchpin of peace, security, and prosperity on the Korean Peninsula and in the Indo-Pacific region and is critical to close coordination to face the challenges posed by the Democratic People’s Republic of Korea and address future security challenges;Whereas the United States-Republic of Korea alliance is rooted in mutual trust, shared values, intertwined economic interests, and generations of people-to-people ties through friendship, family, and community that, taken together, provides a foundation for one of the strongest, most interoperable, and dynamic bilateral alliances in the world; Whereas the United States and Korea established diplomatic relations on May 22, 1882, with the signing of the Treaty of Peace, Amity, Commerce and Navigation;Whereas, on October 1, 1953, the Mutual Defense Treaty Between the United States and the Republic of Korea (5 U.S.T. 2368) was signed in Washington with ratification advised by the Senate on January 26, 1954, and the shared commitment to recognize an armed attack on either of the Parties as dangerous to the peace and security of the other and to act to meet the common danger in accordance with [each’s] constitutional processes remains in force today;Whereas the United States assures its ironclad security commitment to the Republic of Korea, including the United States extended deterrent underpinned by the full range of United States capabilities;Whereas the United States-Republic of Korea alliance was forged in blood, with 1,789,000 United States soldiers, sailors, airmen, and Marines serving in theater during the war, of whom 36,574 paid the ultimate sacrifice with their lives in defense of freedom in the Republic of Korea, including 7,174 Korean Augmentation to the United States Army (KATUSA) soldiers, and over 7,500 members of the United States Armed Forces remain classified by the Department of Defense as missing in action;Whereas casualties of the Republic of Korea were more than 217,000 soldiers killed, more than 291,000 wounded, and over 1,000,000 civilians killed or missing; Whereas 2021 marks the 68th anniversary of the cessation of hostilities in the Korean War and the signing of the Armistice Agreement on July 27, 1953, which remains in force today and that by its terms has neither formally ended the Korean War nor constituted a permanent settlement of peace on the Korean Peninsula; Whereas, according to section 2 of the Korean War Veterans Memorial Wall of Remembrance Act (Public Law 114–230; 130 Stat. 947), a Wall of Remembrance is currently being added to the Korean War Veterans Memorial with the names of those that died in theater, are listed as missing, or were prisoners of war, and would also list the number of members of the KATUSA who were killed in action, wounded in action, prisoners of war, or are listed as missing in action;Whereas the Republic of Korea, in an extraordinary gesture of lasting gratitude, has contributed to the construction of the Wall of Remembrance, which will serve as an eternal reminder for generations to come of the sacrifices made by the United States and Republic of Korea alliance in defense of freedom and regional security;Whereas the United States-Republic of Korea Foreign and Defense Ministerial Meeting (2+2) met on March 18, 2021, in Seoul and reaffirmed that the ROK-U.S. Alliance, forged in blood on the battlefield 70 years ago, serves as the linchpin of peace, security, and prosperity on the Korean Peninsula and the Indo-Pacific region;Whereas a new, six-year Special Measures Agreement (SMA) was initialed on the same day in the presence of the secretaries and ministers and was later signed on April 8, 2021;Whereas the United States and the Republic of Korea are committed to pursuing closely coordinated diplomatic efforts through a shared strategy to achieve the complete, verifiable, and irreversible denuclearization of North Korea and establishing peace on the Korean Peninsula;Whereas Secretary of State Antony Blinken stated that the United States-Republic of Korea relationship is rooted in mutual trust, in shared values, deeply intertwined economic interests, and, of course—and maybe most important—generations of family and community ties and having one another’s back in the most difficult times;Whereas Secretary of Defense Lloyd Austin stated the United States-Republic of Korea alliance is ironclad and among the strongest bilateral, interoperable, and dynamic alliances in the world, further stating that the United States remains fully committed to the defense of the Republic of Korea, using the full range of U.S. capabilities, including our extended deterrent;Whereas, on April 2, 2021, the United States-Republic of Korea-Japan Trilateral National Security Advisors meeting took place at the United States Naval Academy in Annapolis, Maryland, and also on May 5, 2021, a Trilateral Foreign Ministers’ meeting took place in London to consult on the United States’ review of its North Korea policy and to discuss issues of common concern including Indo Pacific security;Whereas, according to the joint press statement, the national security advisors shared their concerns about North Korea’s nuclear and ballistic missile programs and reaffirmed their commitment to address and resolve these issues through concerted trilateral cooperation towards denuclearization and further agreed on the imperative for full implementation of relevant UN Security Council resolutions by the international community, including North Korea, preventing proliferation, and cooperating to strengthen deterrence and maintain peace and stability on the Korean Peninsula;Whereas a robust and effective trilateral relationship between and among the United States, the Republic of Korea, and Japan is critical for joint security and interests in defending freedom and democracy, upholding human rights, promoting peace, security, and the rule of law in the Indo-Pacific and across the globe, championing women’s empowerment, and combating and adapting to complex environmental challenges; Whereas Secretary Blinken said during a March 17, 2021, meeting with Republic of Korea Foreign Minister Chung Eui-yong that the authoritarian regime in North Korea continues to commit systematic and widespread abuses against its own people. We must stand with people demanding their fundamental rights and freedoms and against those who repress them.; Whereas the American and Korean people share deeply rooted values of defending freedom, championing economic and social opportunity and inclusion, upholding human rights, and respecting the rule of law; Whereas the Republic of Korea is the United States sixth largest goods trading partner with $134,000,000,000 in total (two way) goods trade and $34,600,000,000 in total services trade for a combined $168,600,000,000 during 2019 and, according to the Department of Commerce, United States exports of goods and services to the Republic of Korea supported an estimated 358,000 United States jobs in 2015;Whereas the Republic of Korea is one of the United States top sources of Foreign Direct Investment (FDI), which totaled $61,800,000,000 in 2019 (up 9.2 percent over the previous year) and supports more than 74,000 United States jobs in key sectors including auto components, industrial equipment, consumer electronics, software and IT services, renewable energy, and electronic components that are all critical to helping protect the United States supply chain as well as foster leadership in a green technology future;Whereas the Republic of Korea made significant contributions to the global community in combating COVID–19, including the manufacture and export of Reverse Transcription Polymerase Chain Reaction (RT–PCR) test kits to the United States Government and various state governments, as well as the donation of 2,000,000 masks to help fill shortages in hospitals most impacted by COVID–19 and an additional 500,000 masks that were distributed to Korean War veterans throughout the United States; Whereas the strength of the United States-Republic of Korea relationship is due in large part to the nearly 2,000,000 Korean Americans that have made significant contributions to every facet of American society and leadership to now include four members of the House of Representatives, Andy Kim of New Jersey, Young Kim of California, Marilyn Strickland of Washington, and Michelle Steel of California; andWhereas, in May 2021, President Moon Jae-in will visit the United States at the invitation of President Joe Biden: Now, therefore, be itThat the Senate—(1)welcomes President Moon Jae-in to the United States;(2)reaffirms the importance of the United States-Republic of Korea relationship as the linchpin to safeguarding peace, security, and prosperity on the Korean Peninsula and in the Indo-Pacific region;(3)reaffirms United States extended deterrence commitments to the Republic of Korea, and that the United States will continue to ensure that its policy and posture reflects the requirements of extended deterrence;(4)supports ongoing efforts to further strengthen, broaden, and deepen the ironclad United States-Republic of Korea alliance, including the United States-Korea Security Consultative Committee (2+2) to confront threats to the peace and safety of both nations, and to stand together for the common values and shared interests that unite us;(5)calls for continued cooperation between the Governments of the United States and the Republic of Korea in the promotion of human rights;(6)commits to continuing and expanding United States-Republic of Korea medical, scientific, and vaccine collaboration, particularly since cooperation between the two countries has saved countless lives during the COVID–19 pandemic;(7)recognizes the support of the Government of the Republic of Korea in addressing global challenges, including COVID–19 challenges, that threaten the health and safety of people everywhere;(8)encourages, as written in the Joint Statement of the 2021 United States-Republic of Korea Foreign and Defense Ministerial Meeting (2+2), mutually-reinforcing and future-oriented cooperation across a wide range of areas;(9)calls for close coordination to achieve the denuclearization of the DPRK and the establishment of a permanent and lasting peace on the Korean Peninsula;(10)appreciates President Moon’s commitment to diplomacy, including through his signing of the joint Republic of Korea-Democratic People’s Republic of Korea April 27, 2018, Panmunjom Declaration for Peace, Prosperity and Reunification of the Korean Peninsula;(11)encourages close cooperation among the United States, the Republic of Korea, and Japan to address shared challenges; and(12)appreciates the Government and people of the Republic of Korea for their extraordinary contribution to the Wall of Remembrance at the Korean War Veterans Memorial, and extends well wishes for the groundbreaking ceremony during President Moon Jae-in’s visit.